Citation Nr: 0323968	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  95-13 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC




THE ISSUE

Entitlement to service connection for claimed arthritis.  




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel








INTRODUCTION

The veteran served on active duty from June 1958 to March 
1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 RO decision, which determined that 
new and material evidence had not been received to reopen the 
claim of service connection for arthritis.  

In February 2001, the veteran failed to appear at a requested 
hearing in Washington, D.C., before a Veterans Law Judge.  

In a March 2001 decision, the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim of service connection for arthritis and remanded the 
case to the RO for further evidentiary and due process 
development.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDING OF FACT

There is no convincing evidence to show that the veteran's 
current arthritis is etiologically related to injury that 
happened during his period of active military service or 
otherwise to his period of active military service; or that 
his arthritis initially manifested within the year following 
discharge from military service.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
arthritis that was due to disease or injury that was incurred 
in or aggravated by service; nor may arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from June 1958 to March 
1960.  

The service medical records show that, in October and 
November 1959, the veteran complained of having right knee 
pain.  There were no positive findings shown on the physical 
examinations at those times.  

In October 1959, it was noted that the veteran's pain was 
localized along the lateral collateral ligament, and the 
diagnosis was probable ligamentous tear of the lateral 
collateral ligament.  He underwent physical therapy, wherein 
it was noted that during quadriceps exercises over a five-day 
period the veteran lifted minimal weights, but that he walked 
with no limp and had no decreased range of motion.  

On a radiological report, it was noted that the veteran 
complained of jumping and injuring his knee; X-ray studies of 
the right knee were negative.  In November 1959, the veteran 
complained of pain in the infero-lateral aspect of the knee.  
The impression was that of doubt organic disease.  

On a March 1960 physical examination for separation purposes, 
the veteran's lower extremities were clinically normal; there 
were no findings pertaining to rheumatoid arthritis and no 
complaints referable to the right knee.  

On a January 1964 VA examination, the veteran complained of 
having pains in the hips, knees, lower spine, elbows, 
fingers, neck and middle of chest.  The examiner noted the 
veteran's reports of a right knee injury when he jumped and 
fell while in Alaska.  

On examination, the right knee had some joint line 
tenderness.  The examiner stated that, from an orthopedic 
point of view, the veteran's knee was clinically normal.  X-
ray studies of the right knee were normal.  The examiner 
further stated (in the section for evaluating the nervous 
system) that clinically the veteran's history was suggestive 
of rheumatoid arthritis, but that there was no evidence at 
this examination for such.  A latex screening test for 
rheumatoid arthritis was negative.  The diagnosis was that of 
no physical abnormality detected.  

On a June 1964 VA neuropsychiatric examination, the veteran 
complained of having pains in the knees, chest, hands and 
spine.  The impression was that of conversion symptoms with 
compensation basis, with an apparent paranoid reaction 
resulting from this.  

On an October 1964 neuropsychiatric examination, there was 
little mention of joint aches and pains.  The diagnosis was 
that of psychoneurosis - conversion reaction with 
compensation as secondary gain and paranoid ideation 
resulting from non-fulfillment of secondary gain.  

Documentation and a copy of a newspaper article show that, in 
October 1965, the veteran was arrested by local authorities 
in Australia for delivering threats against the American 
Consulate in Australia.  The threats involved dissatisfaction 
with an award of VA disability benefits (apparently he 
desired increased benefits).  He was thereafter hospitalized 
at a local special hospital, where he underwent psychiatric 
testing.  He was released in December 1965.  

On a December 1965 VA examination, the veteran made 
complaints similar to those at the January 1964 VA 
examination.  It was noted that he ascribed these complaints 
to his service in Alaska.  X-ray studies of the hands, knees 
and elbows were normal.  A rheumatoid slide agglutination 
test was negative.  

The examiner noted the veteran's reports of a painful right 
knee since 1959 when he allegedly jumped off a rock and 
sustained a minimal injury.  The veteran related that he kept 
walking on his leg but that two to three months later he 
developed pain in the right knee, which had been there every 
day since and had spread to his other knee, ankles, elbows, 
neck, back and shoulders.  He was examined psychiatrically.  
The diagnosis was that of paranoid personality with 
hypochondriasis and acute psychotic reaction.  

In a November 1968 report, Ernest Figueiredo, M.B., B.S., 
indicated that he evaluated the veteran and found him to have 
chronic osteoarthritis of both hands, both knees and the 
lower back.  (This examination appears to have taken place 
while the veteran was temporarily residing in Mombasa, Kenya, 
in East Africa.)  

In a January 1975 psychiatric evaluation, Colin Harrold, 
M.B., B.S., noted the veteran's reports of having come to 
Australia in 1962 in search of a climate to help his 
arthritis condition.  He noted the veteran's expressions of 
resentment against the American government because he 
believed that it was not adequately compensating him for 
disabilities incurred during his period of military service.  
He stated that the veteran showed him a certificate from 
another doctor, indicating that the veteran was suffering 
from rheumatoid arthritis.  He opined that the veteran was a 
"highly paranoid person" who was suffering from 
schizophrenia.  

The private medical records show that the veteran's doctor, 
Dr. Khosa, referred him for various X-ray studies.  In 
September 1990, X-ray studies of the left hip were 
unremarkable, as were those of the left elbow except for 
marginal lipping of the olecranon process at the insertion of 
the triceps tendon.  In August 1991, X-ray studies of the 
shoulders, elbows, hands, hips and knees were within normal 
limits, and there was no radiological change to suggest any 
specific type of arthritis.  

Additional private medical records show that, in October 1991 
and January 1992, respectively, the veteran underwent CT 
scans of the lumbar spine and cervical spine.  The results of 
the scans showed mild spinal stenosis suspected in the lumbar 
spine (at L3-4 and L4-5), mild posterior disc bulging in the 
cervical spine (at C4-5), and degenerative changes in the 
cervical spine (at C5-6 and C7-T1).  

In a January 1992 private report, Hugh Sheppeard, a 
consultant rheumatologist, noted that he had seen the veteran 
on two occasions regarding joint symptoms, in August 1991 and 
January 1992.  He reported the veteran's complaints of having 
various joint aches and pains, which the veteran had 
attributed to his period of military service, particularly to 
the time spent in Alaska.  

The rheumatologist related the veteran's post-service history 
beginning in 1965.  He diagnosed the veteran with mild to 
moderate generalized osteoarthritis of the nodal type and 
indicated that the veteran's Army career "appeared to have 
brought on the symptoms prematurely and accelerated the 
same."  

In the physician's opinion, the veteran's current disability 
was "equally attributable to injuries sustained during Army 
service and to natural causes" (i.e., each contributing 50 
percent).  

Private CT scans of the cervical spine and lumbar spine, 
dated in January 1996 and March 2001, respectively, reflect 
worsening of the condition in those areas.  

In an August 2001 letter, the RO notified the veteran about 
the Veterans Claims Assistance Act of 2000 (VCAA), the duties 
of VA under the Act, and what evidence the veteran must 
submit in order to substantiate his claim.   

In June 2002, the veteran underwent an examination arranged 
by VA, in order to determine the nature and extent of his 
arthritis.  The consultant physician in musculoskeletal 
disorders and rheumatology was Mark Awerbuch, FRCP, FFPM.  
The veteran reported that he had injured his right knee in 
1959 while performing training exercises that involved 
mountain climbing.  

He also reported that he believed he had sustained a back 
injury in service as part of an exercise whereby soldiers 
used the back as a "spring board" when negotiating a barbed 
wire obstacle (the veteran stated that he had not sought 
medical attention for this in the service).  He reported that 
he left the service in 1960 because he had been 
"psychologically hurt."  

At the examination, the veteran also reported that he had 
emigrated to Australia in 1962, after which he was unable to 
work jobs due to back pains.  He said that he consulted Dr. 
Khosa initially in 1991 about his spinal condition and the 
Arthritis Foundation of Australia in 1992/93, who sent him an 
information booklet on ankylosing spondylitis (this material 
is of record, submitted by the veteran).  

At the time of the examination, the veteran complained of 
having pain "all over" with the worst being felt in the 
spine.  He reported pain and swelling in the face and legs 
and pain in the wrists, hands, elbows, shoulders, knees and 
hips.  

A general medical examination was normal, except for 
restriction of movement of the cervical and lumbar spine, 
limitation of motion of the right knee, and mild 
patellofemoral crepitus in the right knee.  X-ray studies of 
the knees (subsequently taken in July 2002) revealed signs 
indicative of early osteoarthritis involving the lateral 
tibio-femoral compartments.  On review of the X-ray studies, 
the examiner stated that radiologically there was no 
difference between the two knees.  

Given the symmetry of involvement of the osteoarthritis in 
the two knees and the absence of any history of injury to the 
left knee, the examiner opined that "on the balance of 
probabilities the changes currently found in [the veteran's] 
right knee were not caused by nor significantly contributed 
to" by the right knee incident in service that the veteran 
had described.  

The examiner further opined that there was no published 
medical data to suggest that cold exposure caused or 
materially aggravated osteoarthritis.  The examiner also 
remarked that there was no objective evidence of ankylosing 
spondylitis (as believed by the veteran), but that there was 
evidence of degenerative disease of the cervical and lumbar 
spine and lumbar spinal stenosis.  

The examiner added that there was no evidence on the CT scan 
of the lumbar spine to suggest previous bony injury to the 
spine and that changes reported in the CT scan were typically 
found in the setting of degenerative joint disease.  

In February 2003, the Board sought a VA medical expert 
opinion pertaining to the etiology of the arthritis in the 
veteran's spine.  That is, the Board sought clarification as 
to whether it was at least as likely as not that the 
veteran's current degenerative condition in the spine was 
related to cold exposure or trauma sustained in service, or 
otherwise to his period of active service.  

In a February 2003 letter, the Chief, Rheumatology Section of 
a VA Medical Center (VAMC), responded as follows:  

I have reviewed the patient's claims file 
with particular attention to the service 
medical record.  The Board's question can 
be addressed definitively, as follows:  

1)  No causal relationship has ever 
been established between cold exposure 
and the development of either generalized 
or spinal arthritis, in this or any other 
patient.  

2)  Thorough review of the service 
medical records that are present in the 
claims folder reveals no evidence of any 
back injury during the appellant's time 
in service that could have contributed to 
his current degenerative condition in the 
spine.  

In a March 2003 letter, the Board informed the veteran of the 
medical expert opinion it had sought.  It enclosed a copy for 
the veteran's review and offered him an opportunity to submit 
any additional evidence or argument.  

In response, the veteran submitted several letters and 
statements, in which he reiterated his claim of having 
sustained injury during service that resulted in his present 
arthritic condition.  

The claims file reflects that the veteran has frequently 
corresponded with VA in regard to his claim.  He has also 
submitted audio tapes.  In his letters, which have been as 
lengthy as 23 written pages, he describes his complaints with 
regard to arthritis and other disabilities.  He also relates 
his experiences in service, to include that his basic 
training and the period spent in Alaska.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  

The VCAA and the implementing regulations, which are 
applicable to the issues on appeal, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, and 
require VA to notify the claimant and the claimant's 
representative of any information (and any medical or lay 
evidence) not previously provided to the Secretary that is 
necessary to substantiate the claim.  

The claims file shows that, through its discussions in the 
Rating Decisions (in January 1995), Statement of the Case (in 
April 1995), and Supplemental Statements of the Case (in 
September 1995, October 1996, October 1997, June 2000, and 
August 2002), the RO has notified him of the evidence needed 
to substantiate his claim.  Further, in an August 2001 
letter, the RO informed the veteran of what information or 
evidence was needed from him and what the VA would do to 
assist him.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include seeking and 
obtaining an examination in June 2002 and a medical expert 
opinion in February 2003, regarding the issue at hand.  

Additionally, the RO has provided him with the opportunity 
for a Board hearing in February 2001, for which he failed to 
appear.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

The veteran contends that he currently has arthritis that is 
related to service.  In numerous statements and letters, the 
veteran asserts that he suffered injury to the right knee and 
back in service, after which he developed arthritis.  He also 
maintains that his arthritis is due to or was aggravated by 
exposure to cold weather conditions while serving on duty in 
Alaska.  

The service medical records show pain complaints referable to 
the right knee during a two-month period.  There were no 
objective findings on physical examination.  The separation 
physical examination in March 1960 was negative for any 
complaints, clinical findings, or diagnosis of joint pains or 
arthritis.  
 
The post-service records show that the veteran began 
complaining of multiple joint pains on a VA examination in 
January 1964, several years after his discharge from service.  
There was no physical abnormality detected on that 
examination, which included X-ray studies of the right knee.  
The veteran continued to make the same complaints and was 
diagnosed in June 1964 on VA examination with conversion 
symptoms with compensation basis.  

Further VA examination in December 1965, after similar joint 
complaints, did not result in a diagnosis of a physical 
disability.  

In a November 1968 report, Dr. Figueiredo indicated in a 
brief statement that he had evaluated the veteran and found 
him to have chronic osteoarthritis of both hands, both knees 
and the lower back.  However, there were no treatment records 
or X-ray studies of the joints to confirm such diagnosis.  
Furthermore, the doctor's statement did not relate the 
veteran's condition back to his period of service or initial 
post-service year.  

It was not until the 1990's that there is objective medical 
evidence to show that the veteran suffered from arthritis, 
which was initially identified in the spine on CT scan.  

The sole medical record that appears to relate the veteran's 
arthritic condition to service is that of Dr. Sheppeard, who 
in January 1992 opined that the veteran's generalized 
osteoarthritis of the nodal type was brought on and 
prematurely accelerated by his military career.  The doctor 
stated that the arthritis was equally attributable to 
injuries in service and to natural causes.  

However, Dr. Sheppeard's opinion is based in principal part, 
as far as can be determined, on the veteran's own reported 
and unsubstantiated history of injury in service (except for 
the right knee).  Thus, the doctor's opinion is of limited 
probative weight compared with the opinions of the VA 
doctors, which were obtained in June 2002 and February 2003.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).

Further, other than noting the veteran's report of a right 
knee injury during service, Dr. Sheppeard did not identify 
any specific injury in service that led to the development of 
osteoarthritis, and he did not elaborate on the basis for his 
opinion.  The only injury substantiated in the service 
medical record is that pertaining to the right knee, and such 
injury was not shown by service and post-service medical 
evidence to have produced a chronic disability.  

To clarify the nature and etiology of his arthritis, the 
veteran underwent a VA examination in June 2002.  The 
examiner was asked to furnish an opinion as to the medical 
probability that any current disability manifested by an 
arthritic disease entity was due to cold exposure or other 
disease or injury that was incurred in or aggravated by 
service.  

The examiner diagnosed the veteran with early osteoarthritis 
in the lateral tibio-femoral compartments of both knees, 
opining that the changes in the right knee were not caused by 
nor significantly contributed to by the in-service right knee 
incident.  

The examiner also opined that there was no medical evidence 
to show that cold exposure caused or materially aggravated 
osteoarthritis.  As for the degenerative disease of the 
lumbar spine, the examiner found that the CT scan did not 
suggest previous bony injury.  

Subsequently, the Board found that a specialist's opinion was 
required, in view of medical questions still left unanswered 
regarding the etiology of the veteran's arthritis in the 
spine.  

A VA medical expert was asked to furnish an opinion as to 
whether it was at least as likely as not that the veteran's 
current degenerative condition in the spine was related to 
cold exposure or trauma sustained in service, or otherwise to 
his period of active service.  

In a February 2003 letter, the Chief, Rheumatology Section of 
a VAMC responded that a causal relationship between cold 
exposure and the development of either generalized or spinal 
arthritis was not present in the veteran and that, in the 
instant case, there was no evidence of any back injury during 
the veteran's period of service that could have contributed 
to his current degenerative condition in the spine.  

In careful consideration of the veteran's contentions as well 
as his medical records, the Board finds that there is no 
convincing evidence to show that the veteran's current 
arthritis is etiologically related to injury that happened 
during his period of active military service or other event 
during his period of active military service.  Moreover, the 
Board finds that there is no convincing evidence to show that 
his arthritis initially manifested in the year following his 
discharge from service.  

While the veteran has furnished a medical report, dated in 
January 1992, in which the doctor related the veteran's 
diagnosis of generalized osteoarthritis to injuries sustained 
by the veteran in service, the weight of the evidence in the 
record indicates that the veteran's current disability was 
not due to disease or injury that was incurred in or 
aggravated by service.  

In taking into account the entire record of evidence, the VA 
examiner in June 2002 and the VHA expert in February 2003 
found that there was no medical evidence to support the 
veteran's claim that injuries in service resulted in the 
development of his current chronic arthritis.  Thus, the 
Board finds that these opinions are more persuasive than that 
of the doctor consulted by the veteran in January 1992.  

Furthermore, while the veteran may be able to provide 
accurate statements regarding firsthand knowledge of events 
or observations, he as a lay person may not offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Therefore, his assertions relating his current arthritis to 
injury, including cold exposure, in service cannot constitute 
competent evidence for the purpose of offering an opinion as 
to medical causation or etiology as necessary in this case.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for arthritis.  In reaching this 
conclusion the Board finds that the evidence of record is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A.§ 5107 (West 1991).  





ORDER

Service connection for arthritis is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



